[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                        FILED
                         ________________________            U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  November 28, 2007
                                No. 07-10791                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                     D. C. Docket No. 06-00758-CV-JOF-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

STUART B. HODGES,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (November 28, 2007)

Before BARKETT, MARCUS and WILSON , Circuit Judges.

PER CURIAM:

     Stuart B. Hodges, pro se, appeals the district court’s order granting the
government’s petition to enforce the Internal Revenue Service (“IRS”) summons

against Hodges, pursuant to 26 U.S.C. §§ 7402(b), and 7406(a), and denying his

motion to dismiss. We affirm.

      As an initial matter, Hodges’ argument that the tax laws are not “positive

law” is meritless. Although Title 26 of the United States Code may not have been

enacted into positive law, Hodges has not established that there are any

inconsistencies between the United States Code and the tax Statutes at Large.

Hodges’ argument that he was denied access to an Article III court because the

magistrate conducted the hearing is also without merit because the district court

made the ultimate decision to grant the government’s petition and deny Hodges’

motion.

      We reject the argument that the district court did not have personal

jurisdiction over Hodges and violated Hodges’ due process and equal protection

rights because Hodges admits he is a citizen of Georgia and is domiciled in

Georgia. In addition, the record refutes Hodges’ arguments that the district court

and the magistrate judge ignored his contentions regarding personal jurisdiction.

The district court had jurisdiction over the petition pursuant to § § 7402(b) and

7604(a), and it did not err when it granted the government’s petition to enforce the

IRS tax summons. The IRS satisfied their initial minimal burden for enforcement



                                          2
when it presented the sworn affidavit of the IRS Officer who attested that: (1) the

summons was issued in pursuit of the investigation into Hodges’ tax liability for

the years 1998, 1999, 2000, and 2001; (2) the books, papers, records, or other data

sought by the summons were not already in the IRS’s possession; (3) the material

was necessary to the investigation; and (4) the IRS took all required administrative

steps prior to the issuance of the summons. Hodges’ arguments that he is not

subject to the income tax laws and that the IRS and district court lacked

jurisdiction are frivolous and without merit. Further, Hodges waived the argument

that the magistrate judge should have recused himself because he did not raise that

issue in the district court.

       Based upon the foregoing and our review of the record and the parties’

briefs, we conclude that the district court did not err when it denied Hodges’

motion to dismiss and granted the government’s petition to enforce an IRS tax

summons against Hodges.

       AFFIRMED.




                                          3